202 F.2d 150
Morris FRIED and Rose Moskowitz, Executors of the Estate of Henry Fried, Deceased, Appellants,v.Stanley GRANGER, Collector of Internal Revenue.
No. 10871.
United States Court of Appeals Third Circuit.
Argued February 3, 1953.
Decided March 3, 1953.

Appeal from the United States District Court for the Western District of Pennsylvania; William Alvah Stewart, Judge.
Leonard Shapiro, Pittsburgh, Pa. (Sam R. Keller, Pittsburgh, Pa., on the brief), for appellant.
Carolyn R. Just, Washington, D. C. (Charles S. Lyon, Asst. Atty. Gen., Ellis N. Slack, Special Assts. to the Atty. Gen., Edward C. Boyle, U. S. Atty., Pittsburgh, Pa., on the brief), for appellee.
Before BIGGS, Chief Judge, and GOODRICH and HASTIE, Circuit Judges.
PER CURIAM.


1
We have reviewed the record in this case and after consideration of the briefs and the oral argument of the parties we conclude that the judgment of the court below should be affirmed upon the opinion of Judge Stewart, 105 F.Supp. 564.


2
Accordingly, the judgment complained of will be affirmed.